
	

113 HR 2199 IH: Flood Insurance Implementation Reform Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2199
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Richmond (for
			 himself, Ms. Waters,
			 Mr. Alexander,
			 Mr. Boustany,
			 Mr. Cassidy,
			 Mr. Scalise, and
			 Ms. Matsui) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To delay the implementation of certain provisions of the
		  Biggert-Waters Flood Insurance Reform Act of 2012, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Flood Insurance Implementation Reform
			 Act of 2013.
		2.3-year delay in
			 implementation of required premium adjustment upon remappingNotwithstanding any other provision of law,
			 subsection (h) of section 1308 of the National Flood Insurance Act of 1968 (42
			 U.S.C. 4015(h)), as added by section 100207 of the Biggert-Waters Flood
			 Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 919), shall have no
			 force or effect until the date that is 3 years after the date of the enactment
			 of this Act.
		3.5-year delay in
			 implementation of full actuarial rates for newly purchased properties
			(a)Delayed
			 implementationParagraph (2)
			 of section 1307(g) of the National Flood Insurance Act of 1968 (42 U.S.C.
			 4014(g)(2)) is amended by inserting the expiration of the 5-year period
			 that begins upon before the date of enactment of the
			 Biggert-Waters Flood Insurance Reform Act of 2012.
			(b)Treatment of
			 intervening rate increasesThe amendment made by subsection (a) shall
			 be construed to require that, in the case of any property purchased after the
			 date of the enactment of the Biggert-Waters Flood Insurance Reform Act of 2012
			 but before the date of the enactment of this Act, any premium rate increase
			 made with respect to such purchase pursuant to section 1307(g)(2) of the
			 National Flood Insurance Act of 1968 be reversed.
			4.Adequate progress on
			 construction of flood protection systemsSubsection (e) of section 1307 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4014(e)) is amended by adding
			 after the period at the end the following: Notwithstanding any other
			 provision of law, in determining whether a community has made adequate progress
			 on the construction, reconstruction, or improvement of a flood protection
			 system, the Administrator shall not consider the level of Federal funding of or
			 participation in the construction, reconstruction, or
			 improvement..
		5.Communities
			 restoring disaccredited flood protection systemsSubsection (f) of section 1307 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4014(f)) is amended by striking
			 the first sentence and inserting the following: Notwithstanding any
			 other provision of law, this subsection shall apply to riverine and coastal
			 levees, but only in a community which has been determined by the Administrator
			 of the Federal Emergency Management Agency to be in the process of restoring
			 flood protection afforded by a flood protection system that had been previously
			 accredited on a Flood Insurance Rate Map as providing 100-year frequency flood
			 protection but no longer does so, and shall apply without regard to the level
			 of Federal funding of or participation in the construction, reconstruction, or
			 improvement of the flood protection system..
		6.Affordability
			 studySection 100236 of the
			 Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126
			 Stat. 957) is amended—
			(1)in subsection (c),
			 by striking Not and inserting the following: Subject to
			 subsection (e), not;
			(2)in subsection
			 (d)—
				(A)by striking
			 (d) Funding.—Notwithstanding and inserting the
			 following:
					
						(d)Funding
							(1)National Flood
				Insurance FundNotwithstanding
							;
				and
				(B)by adding at the
			 end the following:
					
						(2)Other funding
				sourcesTo carry out this section, in addition to the amount made
				available under paragraph (1), the Administrator may use any other amounts that
				are available to the Administrator.
						;
				and
				(3)by adding at the
			 end the following new subsection:
				
					(e)AlternativeIf
				the Administrator determines that the report required under subsection (c)
				cannot be submitted by the date specified under subsection (c)—
						(1)the Administrator
				shall notify, not later than 60 days after the date of enactment of this
				subsection, the Committee on Banking, Housing, and Urban Affairs of the Senate
				and the Committee on Financial Services of the House of Representatives of an
				alternative method of gathering the information required under this
				section;
						(2)the Administrator
				shall submit, not later than 180 days after the Administrator submits the
				notification required under paragraph (1), to the Committee on Banking,
				Housing, and Urban Affairs of the Senate and the Committee on Financial
				Services of the House of Representatives the information gathered using the
				alternative method described in paragraph (1); and
						(3)upon the
				submission of information required under paragraph (2), the requirement under
				subsection (c) shall be deemed
				satisfied.
						.
			7.Mapping of
			 non-structural flood mitigation featuresSection 100216 of the Biggert-Waters Flood
			 Insurance Reform Act of 2012 (42 U.S.C. 4101b) is amended—
			(1)in subsection
			 (b)(1)(A)—
				(A)in clause (iv), by
			 striking and at the end;
				(B)by redesignating
			 clause (v) as clause (vi);
				(C)by inserting after
			 clause (iv) the following new clause:
					
						(v)areas that are protected by non-structural
				flood mitigation features; and
						;
				and
				(D)in clause (vi) (as
			 so redesignated), by inserting before the semicolon at the end the following:
			 and by non-structural flood mitigation features; and
				(2)in subsection
			 (d)(1)—
				(A)by redesignating
			 subparagraphs (A) through (C) as subparagraphs (B) through (D), respectively;
			 and
				(B)by inserting
			 before subparagraph (B) (as so redesignated) the following new
			 subparagraph:
					
						(A)work with States, local communities, and
				property owners to identify areas and features described in subsection
				(b)(1)(A)(v);
						.
				
